FILED:   May 29, 2001

                           UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT



                          No.   01-1677



VULCAN CHEMICAL TECHNOLOGIES,   INCORPORATED;
VULCAN MATERIALS COMPANY,
                                            Plaintiffs-Appellees,

     versus

PHILLIP J. BARKER, d/b/a Sabra Asia,
                                                Defendant-Appellant.




                            O R D E R
                         _______________

     Upon motion of Barker and after considering the record and

briefs and argument of counsel, for the reasons expressed in an

opinion in writing this day filed, it is accordingly ADJUDGED and

ORDERED that the order of the district court appealed from, which

was filed May 24, 2001, shall be, and it hereby is, stayed during

the pendency of this appeal and until the further order of this

court.

     Upon the motion of the Vulcan companies, that I stay this

order pending a reconsideration of the motion of Barker by a panel

of this court, I deny the motion for the reason that the Superior

Court of Sacramento County, California is awaiting the outcome of
this proceeding, and I am advised that such hearing has been set

for 12:00 noon this date, Eastern Daylight Time.     This order is

entered at 11:55 a.m. Eastern Daylight Time.

     Each of the attorneys for all of the parties objected to every

adverse ruling contained in my opinion and in this order, for every

reason which may be supported by the record, and stated fully the

grounds for such objection.

     Entered this 29th day of May, 2001, at 11:55 a.m.



                                              /s/
                                   __________________________
                                       H. E. Widener, Jr.
                                   United States Circuit Judge